

Exhibit 10.27
exhibit1027image1.jpg [exhibit1027image1.jpg]




July 29, 2015

Cara Farley
[_______________]
[_______________]


Personal & Confidential


Dear Cara:


Subject to your acceptance of all the provisions of this letter, I am pleased to
extend to you an offer of employment to join CSS Industries, Inc. under the
legal entity of Lion Ribbon Company, LLC (collectively, “CSS” or the “Company”)
as Senior Vice President – Marketing reporting to Chris Munyan – President and
CEO. You are to commence employment at the Budd Lake, NJ office on a date
mutually agreed upon by you and CSS.


You acknowledge and agree that there are no other valid oral or written
agreements relating to the terms and conditions of your employment with us. You
further represent and covenant that you are not subject to or a party to any
employment, non-competition, understanding or restriction which would prohibit
or restrict you from executing this letter and performing all duties and
responsibilities incidental to the position of Senior Vice President –
Marketing, other than certain non-disclosure and non-solicitation restrictions
specifically set forth in a Non-Compete and Non-Solicitation Agreement, dated as
of July 10, 2012, and in a Confidentiality and Intellectual Property Agreement,
dated as of May 28, 2015, each between you and your current employer, copies of
which you have provided to us.


In serving as an employee of CSS, we expect that you will not disclose or use
any proprietary or confidential information, data, developments or trade secrets
belonging to your former employer or any of its subsidiary or affiliated
companies, and you agree not to disclose or use any such proprietary or
confidential information, data, developments or trade secrets.


You will be compensated with a bi-weekly Base Salary (subject to deductions),
annualized at $230,000. This position is exempt from any overtime pay
requirements. This offer must be accepted by signing and returning this letter
to me no later than Friday, July 31, 2015 or it shall be deemed rejected. This
offer is contingent on you successfully passing a drug test and background
check.


Your performance will be reviewed at least annually and any increase in salary,
if warranted, will be determined on an annual basis. You will be eligible for
review and salary increase consideration commencing in April 2016.


You will be eligible to participate in the Company’s Incentive Bonus Plan (the
“Plan”) for Fiscal Year 2016. The amount of your Bonus will be determined in
accordance with the Company’s Management




--------------------------------------------------------------------------------




Incentive Program Criteria. The current target Bonus for your position is 60% of
your Base Salary. Any Bonus you may be eligible to receive for the Company’s
current Fiscal Year will be pro-rated based on your Start Date, as well as to
the other terms and conditions of the Plan. Both the Plan and your target Bonus
percentage are subject to change at the discretion of the Company.


You will be provided for your use a CSS-owned or leased automobile mutually
acceptable to you and CSS.


Subject to and contingent upon your commencement of employment with the Company,
a recommendation will be made to the Human Resources Committee of the Board of
Directors of CSS (the “Committee”) to grant to you Restricted Stock Units (RSU)
and Stock Options which will vest in the future. Generally, the Committee would
consider your grant recommendation at the next meeting at which it makes grants.
This grant will in all respects be subject to and in accordance with the
provisions of the CSS 2004 Equity Compensation Plan, and the terms of the grant
letter to be provided to you at the time of the grant. Any grant would also be
conditioned upon your continued employment with the Company.


You will be eligible to be reimbursed for permitted expenses associated with the
relocation of your primary residence to the Budd Lake, NJ area in accordance
with the applicable terms of the CSS relocation policy; provided, however, that
the aggregate amount of the foregoing expenses shall not exceed $5,000
(including any “gross up” amounts paid to you to compensate you for any federal,
state or local income taxes attributable to such relocation expenses). It is
your responsibility to consult with your tax advisor, accountant or the Internal
Revenue Service with regard to tax treatment of items reimbursable under the
relocation policy.


You will be eligible to participate in benefit programs provided by the Company
to other employees in comparable positions in accordance with the applicable
terms of these programs. These benefits may be modified and specific elements
may be terminated from time to time in the Company’s sole and unfettered
discretion. You will be eligible to accrue for vacation in accordance with the
Company vacation policy except that you will be eligible for four (4) weeks per
year.


On the date you commence full time employment, you will be expected to sign a
letter of compliance confirming compliance with Company policies. You must in
good faith and at all times comply with all of the Company’s policies, rules,
customs and practices, as they may be changed from time to time.


In consideration of this offer of employment you agree:


1.
Non-Competition: You covenant that during your employment with CSS and for a
period of one year after the date upon which your employment with the Company
terminates, you will not unless with the prior written consent of the Board of
Managers of the Company, directly or indirectly, own, manage, operate, join,
control, finance or participate in the ownership, management, operation, control
or financing of, or be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or otherwise with or use or permit
your name to be used in connection with, any business or enterprise engaged in
the design, development, manufacture, distribution or sale of any products
which: (i) CSS or its affiliates may be designing, developing, manufacturing,
distributing or selling either during the time you are employed by the Company
or at the date of termination of your employment with the Company, and (ii) are
intended for ultimate sale and distribution within any portion of the United
States or Canada (whether or not such business is physically located within the
United States or Canada). You recognize that the business of the Company and its
affiliates and your connection therewith is or will be involved in activities
both inside and outside the United States and Canada with respect to the design,
development, manufacture, distribution or sale of products





--------------------------------------------------------------------------------




intended for ultimate sale and distribution within the United States and/or
Canada and that more limited geographical limitations on this non-competition
covenant (and the non-solicitation covenant set forth below) are therefore not
appropriate.


2.
No Solicitation: You further agree that, for a period of one year after your
employment with CSS has ended, you will not either directly or indirectly, (a)
call on or solicit any person, firm, corporation or other entity who or which at
the time of such termination was, or within two years prior thereto had been, a
customer of the Company or any of its affiliates with respect to the activities
prohibited by the Non-Competition covenant above, or (b) solicit the employment
of any person who was employed by the Company on a full or part-time basis at
the time of your termination of employment, unless such persons was
involuntarily discharged by the Company after your termination of employment.



3.
Severance: Your employment status with CSS will be that of an employee at-will,
and thus this employment status is subject to termination by either you or the
Company at any time. However, in the event that the Company terminates your
employment without cause, and subject to your compliance with the terms and
conditions of this letter agreement, the Company shall make severance payments
in an amount equal to the greater of twenty-six (26) weeks of your then-current
annual base salary or an amount governed by the Company’s then-current severance
policy applicable to you (less applicable tax withholdings and payroll
deductions). For purposes of this letter agreement, termination “without cause”
means termination other than termination resulting from or related to your
breach of any of your obligations under this letter agreement, your failure to
comply with any lawful directive of the Company’s President, CSS’ Chief
Executive Officer or the Board of Managers of the Company, your failure to
comply with CSS’ Code of Ethics, your conviction of a felony or of any moral
turpitude crime, or your willful or intentional engagement in conduct injurious
to the Company or any of their affiliates.



Neither this letter nor any other materials given to you by the Company is
intended to be, nor shall be deemed or interpreted to be, an employment
agreement. You acknowledge that your employment with the Company shall at all
times be on an “at-will” basis, which means that either you or the Company may
terminate your employment at any time and for any reason. Your signature upon
this letter where noted below and its return will indicate your acknowledgement
that your employment is “at-will” and is in accordance with those conditions and
terms herein summarized.


This letter shall set forth the entire understanding of the parties with respect
to all aspects of the offer of employment. Any and all previous agreements or
understandings between or among the parties regarding the subject matter hereof,
whether written or oral, are superseded by this letter.






--------------------------------------------------------------------------------




Please confirm the correctness of the understandings set forth in this letter,
your agreement thereto, and your confirmation that you are not subject to any
non-competition agreement or other impediment preventing your employment by the
Company by executing this letter where noted below and returning this letter to
me no later than Friday, July 31, 2015.


We look forward to your successful career with CSS!


Sincerely,
CSS Industries, Inc.


By /s/ Denise Andahazy        
Denise Andahazy
Vice President Human Resources


Agreed to and acknowledged as correct:


/s/ Cara Farley                         7/30/15                
Cara Farley                        Date of Signature


